DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 8/28/2020.
• Claims 1-10 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 8/28/2020 and 2/19/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (EP 3282368)
Regarding claim 1, Lee discloses a machine translation method comprising the steps of: translating an original document (translating source sentence from first langauge, fig. 2) with a neural network (neural network, par. 100-101)to generate a first translated document  (translated 
 
Regarding claim 2, Lee further discloses the machine translation method according to claim 1, wherein the high frequency word is selected from synonyms (pars. 26, 61, 89, 95, 100-101) of the modification-target word or phrase. 
 
Regarding claim 3, Lee further discloses the machine translation method according to claim 1, wherein in the step of determining the modification-target word or phrase, a modification-target sentence is determined from the first translated document and the modification-target word or phrase is determined from words and phrases (replacement words/phrase contained in the sourced language. 26, 61, 89, 95, 100-101) contained in a sentence of the original document corresponding to the modification-target sentence. 
 
Regarding claim 4, Lee further discloses the machine translation method according to claim 3, wherein the high frequency word is selected from synonyms (pars. 26, 61, 89, 95, 100-101) of the modification-target word or phrase. 

Regarding claims 5-10 recite limitations that are similar and in the same scope of invention as to those in claims 1-4 above; therefore, claims 5-10 are rejected for the same rejection rationale/basis as described in claims 1-4.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674